Citation Nr: 1032052	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-05 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as 
due to injuries sustained during active service and inactive duty 
for training or as secondary to the Veteran's service-connected 
scoliosis of the thoracic spine. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1980 to August 1992 
with subsequent reserve service in the Texas National Guard from 
February 1994 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  The 
Veteran testified at a Board hearing at the RO in January 2009 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.

The issues of entitlement to service connection for tinnitus and 
entitlement to individual unemployability due to his service-
connected back disability have been raised by the record, but 
have not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made.  In 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found 
that once VA undertakes the effort to provide an examination when 
developing a service-connection claim, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 
120 (2007), the Court found that, "[w]ithout a medical opinion 
that clearly addresses the relevant facts and medical science, 
the Board is left to rely on its own lay opinion, which it is 
forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is 
incumbent upon the rating board to return an examination report 
as inadequate if it does not contain sufficient detail.  

The Veteran has been diagnosed with fibromyalgia by private 
physicians consistently over many years.  He has provided two 
statements from a private physician connecting his fibromyalgia 
with his in-service injuries and his scoliosis, but the physician 
did not provide a medical rationale for his opinions.  The VA 
provided the Veteran with a VA examination in April 2006 with 
further comment by the examiner in August 2006.  The examiner 
determined that the Veteran does not have fibromyalgia.  
Additionally, the Veteran submitted multiple internet articles 
suggesting injury as a cause for fibromyalgia.  These articles 
were not addressed by the VA examiner.  Given the lack of 
rationale in the private nexus opinion and the discrepancies 
between the VA examination results and the Veteran's private 
treatment records, the Board finds that further examination is 
necessary.  

The Board also notes that the Veteran's National Guard records 
date only until 2005.  The Veteran stated during the hearing that 
he was medically discharged from the National Guard in June 2007.  
Therefore, the RO should attempt to obtain the remaining records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and 
associate with the claims file all 
outstanding National Guard records, including 
those related to the Veteran's June 2007 
medical discharge.  All attempts to obtain 
these records should be documented in the 
claims file.  

2.  The Veteran should be scheduled for a VA 
examination to ascertain the nature and 
etiology of his current disability, if any, 
claimed as fibromyalgia.  The examiner is 
requested to determine a diagnosis and to 
address whether or not the Veteran has 
fibromyalgia.  The claims file should be made 
available to the examiner and the file should 
be reviewed prior to an opinion being 
provided.  Any tests deemed medically 
advisable should be accomplished.  

As to any current diagnosis of fibromyalgia, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such disability was incurred in or is 
causally or etiologically related to the 
Veteran's active service, including to his 
1991 injury.  The examiner should also 
determine whether it is at least as likely as 
not (a 50% or higher degree of probability) 
that such disability is causally related to 
an injury incurred during the Veteran's 
inactive duty for training while serving in 
the Texas National Guard.  Additionally, the 
examiner should determine whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
fibromyalgia is secondary to the Veteran's 
service-connected scoliosis.

The examiner should specifically address the 
medical nexus opinions provided by the 
Veteran's private physician and the internet 
articles provided by the Veteran.  A clear 
rationale for all opinions should be 
provided.

3.  The RO should then readjudicate the 
claim.  If the benefit remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



